 SOUTHEASTERN STAGES, INC.585Southeastern Stages, Inc.andAmalgamated TransitUnion,Division 1493andMaurice N. BusseyandUnion Local Division 1493,Amalgamated TransitUnion,AFL-CIO-CLC.Cases10-C A-6990,10-CA-7155-2, and 10-CA-7386February 18, 1969DECISION AND ORDERBy CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND ZAGORIAOn October 30, 1968, Trial Examiner John P. vonRohr issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged and was engaging in certain unfair laborpractices, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Healso found that the Respondent had not engaged inother unfair labor practices alleged in the complaintandrecommendedthatsuchallegationsbedismissed.Therafter,theRespondentfiledexceptions to the Trial Examiner's Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN P. VON ROHR, Trial Examiner- Upon charges,duly filed, the General Counsel of the National LaborRelations Board, by the Regional Director for Region 10(Atlanta,Georgia), issued an order consolidating casesand complaint on July 17, 1968,' against SoutheasternStages,Inc.,hereincalledtheRespondent or theCompany, alleging that it had engaged in unfair laborpractices within the meaning of Section 8(a)(1) and (3) ofthe National Labor Relations Act, as amended, 51 Stat.136,herein called the Act. The Respondent's answerdenies the allegations of unlawful conduct alleged in thecomplaint.Pursuant to notice, a hearing was held in Augusta,Georgia, on July 31 and August 1, 1968. All parties wererepresented by counsel and were afforded opportunity toadduce evidence, to examine and cross-examine witnessesand to file briefs. Briefs have been received from theGeneral Counsel and the Respondent and they have beencarefully considered.Upon the entire record in this case and from myobservation of the witnesses, I hereby make the following:L THE BUSINESS OF THE RESPONDENTThe Respondent is a Georgia corporation with itsprincipalofficelocated inAtlanta,Georgia,and aterminal located at Augusta, Georgia, where it is engagedinthe interstate transportation bymotor vehicle ofpassengers. During the 12 months preceding the issuanceof the complaint herein, Respondent derived gross revenuein excessof $50,000 from the interstate transportation ofpassengers.The Respondent concedes, and I find, that it is engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.IL THE LABOR ORGANIZATION INVOLVEDUnion Local Division 1493, Amalgamated TransitUnion,AFL-CIO-CLC, herein called the Union, is alabor organization within the meaning of Section 2(5) ofthe Act.Pursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the Respondent, Southeastern Stages,Inc.,Atlanta,Georgia,itsofficers,agents,successors,and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.'we agree with the Trial Examiner that the Settlement Agreement hereinvolved did not, in the circumstances of this case,bar litigation of thepresettlement 8(a)(l) allegations It is well settled that independent orcontinuing violations of the Act constitute a breach of the settlementagreement and justify the Regional Director in setting aside the agreementand proceeding with a complaint which covers both the presettlement andpostsettlement violations.Cf.Lion KnittingMillsCo.,160 NLRB 801,804;Nitro Super Market,Inc.,161 NLRB 505;International Brotherhoodof Teamsters,Chauffeurs,Workmen and Helpers of America, GeneralDrivers and Helpers, Local 554, AFL-CIO v. N.L.R B,262 F 2d 456, fn.2 at 459, 461 (C.A D.C.), enfg 116 NLRB 1891III.THE UNFAIR LABOR PRACTICESA. PrefatoryStatementThe Respondent,engaged inbussing passengers tovariouspoints inGeorgia and South Carolina, hasterminals in Augusta and Atlanta, Georgia, and employsapproximately 55 bus drivers.Beginningon about April12, 1967, the Union commenced an organizing campaignamongRespondent's bus driver employees. Thereafter theUnion lostaBoardconducted representation electionwhich was held at the Atlanta terminal on August 2 andat the Augusta terminal on August 3, 1967.Maurice M. Bussey was discharged by the RespondentonNovember 15, 1967, and Paul Hammock wasdischarged on April 27, 1968. The complaint alleges that'This complaint consolidated the allegations in a previous complaintissued by the Regional Director on July 9, 1968,inCase 10-CA-6990 andCase10-CA-7155-2 Thecharges involved in the instant hearing were filedon June l4, 1967, August 4, 1967, and on June 4, 1968.174 NLRB No. 85 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDeach of these employees, both bus drivers, were dischargedby the Respondent in violation of Section 8(a)(1) and (3)of the Act, and further, that Respondent engaged inconduct independently violative of Section 8(a)(1) of theAct.B The Discharge of Maurice M. BusseyBussey was employed by Respondent at the Augustaterminal as a bus driver from July 3, 1960, until hisdischarge on November 15, 1967. He signed a unionauthorization card on April 12, 1967. Although he alsospoke to other employees in favorable behalf of theUnion, thereisnodirect evidence that this activity or hissigningaunion card came to the attention of theCompany.OdellD. Shipman, Sr., is the Augusta manager andsupervisor of the drivers who work out of this terminal.Bussey testified that on about June 5, 1967, during atelephone conversation, Shipman asked if he was awarethat the Union was about to have an election and that hereplied in the affirmative. Bussey said that Shipman thenasked if he could depend on him for cooperation on theCompany's behalf. Although Bussey did not recall hisreply,he testified that Shipman then asked if he wasaware that he could borrow money from the Company-without interest. The conversation then turned to a tripassignment.When asked on direct examination, Shipmandenied that on June 5 he asked Bussey if he could dependupon him for cooperation. On cross-examination he saidhe did not recall having a conversation with Bussey onJune 5. As will be later set forth, this is not the onlyinstance where Shipman discussed the Union with Busseyand there are additional instances where Shipman andothersupervisorsdiscussedthissubjectwithotheremployees. Bussey impressed me as a believable witnessand I credit his testimony as aforesaid.Bussey testified that on August 1 he had a secondconversation with Shipman, Sr. while having coffee withCharlieMcDaniel, another of Respondent's bus drivers, inthe cafeteria of the Greyhound station.2 Bussey testifiedthat Shipman, Sr., came up and stated, "Bussey, I don'tguess I'll see you anymore before the election, but I justwant to tell you that I sure wish you would change yourmind." According to Bussey, Shipman, Sr., then suggestedthat he go down the street to the Trailways station andcompare salaries, stating that he then would be satisfiedand that he was making "a good average salary."Shipman concluded by stating that "most of our driversare loyal drivers and I'm sure you can understand the'circumstances."On directexamination,Shipman, Sr.,denied that on August 1 he told Bussey he hoped thatBussey would change his mind. On cross-examination, herecalled having a conversation on about August 1 whileBussey and McDaniel were in the cafeteria. He said thatat the time he sat at the table having coffee with these twoemployees but that he only remembered stating to Bussey,"If I don't see you again before the election, I hope wecan count on your support." McDaniel, who was called asaRespondentwitness,testifiedthattherewas noconversation,as such, at the cafeteria on August 1.However, he testified that as he and Bussey were gettingup from the table to leave, Shipman, Sr., came up andtold Bussey that "he didn't believe he would see him againbefore the election and he hoped that he would see fit tovote for his side at the election." McDaniel testified thatShipman, Sr., did not make any of the other statementsattributed to him by Bussey. It appeared to me thatBussey had a very good recollection of this conversationand I credit his testimony concerning it.A third conversation involving Bussey and Shipman,Sr., took place at Respondent's Augusta office on August3, the day of the election, about 2 hours before the pollsclosed. C. A. Clifford, whose supervisory status is at issueherein,3 was also present and A. L. Shelton, a Respondentbusdriver,was present for the first part of theconversation. Bussey's version of the conversation whichoccurred at this time is as follows: Shipman, Sr., began bystating, "I sure do wish you fellows would have gone toAtlanta and talked this over with my brother and ironedout your difficulties, and then if you could not have gottenthe raises or benefits that you wanted, then you couldhave took such a step as you are taking today."4 He thenwent on to tell Bussey that Bussey had only one car whenhe first knew him but that he now had two cars and abrick home. Continuing, Shipman added that he knew fora fact that Bussey would never have the same salary as aGreyhound driver. He then stated, "Bussey, if this electiondoes go in favor of the Company, you will have to be aperfect driver in order to hold your job." At about thispointClifford spoke up, stating that he recalled whendrivers earned 3 cents per mile and he did not see whyanyone should complain about their present salary. Busseythereupon brought up the subject of driver pensions andcommented "the year I draw $127 a month will be theyear 1995." Thus Bussey's testimony concerning thisconversation.When asked about this conversation ondirect examination, Shipman, Sr., testified as follows:Q.I'llaskyou if on August 3, 1967, in aconversationwithMr.Busseyand,perhaps,Mr.Clifford, did you say if the election goes in favor of thecompany you will have to be a perfect driver?A. No, sir, I don't remember.Q. Did you at any time say anything like that to Mr.Bussey?A. No, sir, I did not.When asked about the August 3 conversation oncross-examination,Shipman,Sr.,said,"Ihadaconversation with a lot of drivers, because they were allthere that day, and I don't remember exactly what wassaid."C.A. Clifford, who testified for the Respondent,said that he heard "quite a bit of conversation amongdifferentdrivers.on election day,Mr.Busseyincluded."He testified thatmost of the discussionconcerned the mechanics of the election and that he didnot hear Shipman tell Bussey that he would have to be aperfectdriver if the election went in form of theCompany. From my observation of the witnesses,- Ibelieve that Bussey was truthful in relating the August 3conversation and I accept his version concerning it.Further relevant to Bussey's case is the testimony ofCharles T. Brumbeloe, employed by the Respondent as adriver at its Atlanta terminal from November 21, 1965, toSeptember 12, 1967, when he was discharged. Brumbeloesaid that he had a conversation with Shipman, Sr., inMay 1967. Concerning this conversation, Brumbeloetestified, "All it was, he was telling his side; that he wasagainst the union, and I was telling my side that I was forthe union and we were just bumping heads on our'Although the Respondent shares the use ofGreyhound's facilities,this isnot its headquarters in Augusta.'Clifford isa mechanic but also relieves Shipman,Sr., when thelatter isabsent The issueof Clifford's status is discussed hereinafter'The reference to the brother of Shipman, Sr,is to A. C. Shipman, thepresidentof the Companywho is stationed in Atlanta. SOUTHEASTERN STAGES, INC.587feelings."According to Brumbeloe, he 'had a secondconversationwithShipman,Sr.,onAugust2,approximately 18 or 19 hours before the election inAtlanta This occurred in a shop located across the streetfrom the bus station in Augusta. As to this conversation,Brumbeloe testified, "It was just more or less going intodetail about how we felt about the union campaign, andthe people who were for it, and so forth. Of course, Ididn't say. He made some guesses, and so that's all thatdiscussion was." Brumbeloe testified that he had a thirdconversation with Shipman, Sr., on about the third dayfollowing the election in Atlanta. This occurred after hepulled into theAugusta bus station.According toBrumbeloe, Shipman, Sr., called him over to where hewas standing after the passengers got off the bus.Brumbeloe testified that Shipman was angry and that thefollowing conversation then ensued: Shipman, Sr., beganby asking, "How come you went and told this stuff wewere talking about?" He then stated that charges had beenfiled against him for talkingunionto Brumbeloe prior tothe24-hourpreelectionperiod.BrumbeloedeniedShipman's charge, stating that he "didn't tell anybodyabout our conversation." Shipman stated, "You had tobecause nobody heard our conversation. We were the onlytwo who had it; nobody was around." Brumbeloe againdeniedthathehadmentioned anything about theconversation. Shipman thereupon stated, "If I knew yousaid anything about that I would get you. I'm going to getBussey."Again denying that he had said anything,Brumbeloe finally told Shipman, "As far as that goes, Ican stay squared away long enough while I come in thisbus station in Augusta that you won't have any reason tofireme, and I'll be in and out before that could happen."Shipman, Sr., did not deny discussing the Union withBrumbeloe in May and on August 2, 1957, as Brumbeloetestified.Concerning Brumbeloe's testimony with respectto the conversation on about the third day after theAtlanta election, Shipman, Sr., denied being aware of anycharges or objections filed against the Company at thattime.Other than this, his sole testimony concerning thismatter was as follows: (on direct examination)Q. Did you have a conversation with Mr. Brumbeloeatabout that time in which you stated, if anythinghappens, I am going to get Bussey?A. No, sir, I did not say that.Brumbeloe impressedme asbeingan honest andforthright witness. I do not believe that he fabricated histestimony concerning the conversation with Shipman, Sr.,following the election. Furthermore, lending plausibility toBrumbeloe's testimony is that fact that (1) Brumbeloe'stestimony concerning his conversation with Shipman, Sr.,on the day before the election is undenied, and (2) anunfair labor practice charge alleging a violation of Section8(a)(l) of the Act was in fact filedagainstthe RespondentonAugust 4, 1967, a factor which ties in with theconversationas testified to by Brumbeloe.s I creditBrumbeloe's testimony conversation as narrated above.Bussey was discharged about 4 p.m. on November 15,1967. It is undisputed that at this time Shipman advisedBussey that he had orders from Wilmer S. Dixon, thesupervisor of drivers in Atlanta, that he be discharged forunsatisfactorywork.WhenBusseyaskedforanexplanation of the unsatisfactory work, Shipman, Sr.,replied, according to Bussey's undenied testimony, that itwas "because of thistransmissiondeal and other things."'This charge was filedin Case 10-CA-6990.The Uniondid not, however,file objections to the election.Bussey also testified without contradiction that he toldShipman, Sr., "You know this all involves around the factthat I wanted to join the union," to which Shipmanresponded, "I sure hope that you can get a job that isunion." Later that day Bussey telephoned Shipman, Sr.,and requested a letter stating the reason for his discharge.This was furnished him in a letter dated November 17,1967, which stated as follows:Mr M. N. Bussey1810 Courtney DriveNorth Augusta, S. C. 29841Dear Mr. Bussey:Recently you were checked at night and for a distanceof more than twenty miles, you were running beyondthe speed limit and driving recklessly. We have reportsfrom the State Highway Department showing yourecord since 1960. For a period of one month in 1966,your driver's license was suspended, but you did not tellus and you continued to drive during this period. Abouttwoweeks ago you damaged a transmission toapproximately $1,000.00 by running it without oil, andyou failed to report this on the shop card in the bus.A record such as this is justifiable reason for discharge.Very truly yours,SOUTHEASTERN STAGES, INC.A. C. ShipmanThe reasons given Bussey for his discharge in the aboveletter are essentially the same as those advanced by theRespondent at the hearing as its defense to the allegeddiscrimination against him. In presenting its case as toBussey,Respondent first introduced in evidence atypewrittenmemorandum which Shipman, Sr., said heprepared after having followed a bus driven by Bussey inhisown car on August 29. This memorandum, thecontents of which were not refused by Bussey, is set forthin its entirety as follows:M. N. BusseyAugust 29, 1967I followed bus 198 driver M. N. Bussey from Lurnpkinroad on highway 25 at 10:00 A.M. to Augusta, Ga.arrivingat 10:13 A.M. from Lumpkin road to Tubmanhome rd. is 40 M.P.H. speed limit, top speed of buswas 57 M.P.H. From Tubman home rd. to Augusta thespeed limit is 40 and 45 M.P.H. top speed of bus in 45mile limit was 55 M.P.H. The blinker lights was onwhile slowing down for RR crossing, did not come tofull stop at RR crossing. Traffic was light and he didnot change lanes many times.O. D. ShipmanAbout October 31, 1967, Shipman, Sr., requested C. A.Clifford, Jr., to accompany him because he wanted tocheck Bussey while he was on the road. Clifford testifiedthat Shipman stated that this time he wanted to use atruck because Bussey might recognize his (Shipman's) car.Clifford further said, "He [Shipman] was not familiarwith the driving of a truck and he hadn't had muchexperience in it, and he asked me to drive for him." Theresults of this observation were reported in a letter datedOctober 31, 1967, which Shipman, Sr., sent to A. C.Shipman, the Company's president, in Atlanta. (Busseydid not refute the statements made in this letter.) 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDDear Sir:At 7:10 P.M. October 30, 1967 about two miles east ofBeech Island, S. C. on highway 278 we were travelingat 50 M.P.H. when bus 179 came up behind the pick-uptruck that we were traveling in. The bus followed usabout 2 miles at the same speed, he then made a stop tolet a passenger off.We reduced speed to 40 M.P.H. thebus caught us and past us. Then we increased our speedto 60 M.P.H. and the bus left us behind. The busstopped at intersection of highways 19 & 278 (Johnson'sCross Rd.) to let off a passenger and we were able tocatch up with the bus. The bus continued east onhighway 278, attaining a speed of 70 M.P.H. Wefollowed the bus at an average speed of 70 M.P.H. onhighway 278 to a point 2 miles east of it's junction withhighway 781.We observed the bus from 7:10 P.M. to 7:32 P.M. Thebus traveled 22 miles in 22 minutes, for an averagespeed of 60 M.P.H. It was dark and the speed limit was55M P.H.Bus No. 179Driver - M. N. BusseySchedule leaving Augusta at 6:45 P.M. to Savannah,G a.Signed /s/ O. D.Shipman, Sr.Signed /s/ C. A. Clifford,JrOn November 12, 1967, Bussey was operating a busfrom Charleston, South Carolina, to Augusta, Georgia.After having traveled about 52 miles, Bussey testified thatthe oil light on the dashboard turned red. Bussey said thatupon observing this danger signal he disengaged the gearfrom high to neutral and coasted to the bus agency in St.George, South Carolina, which was about 100 yards fromwhere the light came on. When Bussey got out andchecked the transmission he found the dust pan to becovered with oil and that the oil plug had come out. Hethereupon telephoned Shipman, Sr., in Augusta to apprizehim of the situation and to ask for advice. Shipman saidthat he would have C. A. Clifford, the mechanic, call himback. Clifford did so shortly later and told Bussey to addenough oil to fill the crankcase and to check the engine tosee if it was working properly. Bussey followed theseinstructionsand then proceeded to drive to Augusta.According to Bussey, the red light did not come on againand the engine appeared to operate in a normal condition.Clifford was on the scene when Bussey arrived in Augusta.He asked Bussey if the bus operated satisfactorily andBussey said that it had. Clifford testified that "I checkedthe level of the oil and the transmission, and it was full."Clifford thereupon tightened the oil plug and told Bussey'srelief driver to take the bus on to Atlanta. At this point itshould be noted that each bus has a "shop card" whichstays with it at all times. Bussey noted on this card thathe had put in 9 quarts of oil at St. George. Before the busleft the Augusta station on its way to Atlanta, Cliffordfurthernoted on the shop card, "Change oil in thetransmission on this bus, it does not have the same oilthat we use."The driver assigned to drive the bus from Augusta toAtlantawas J. C. Young. Called as a Respondent'switness,Young testified that after having driven a fewhundred feet from the Augusta station he had troubleshifting from one gear to another and that he heard somenoise in the transmission.When asked why he did notturnaround at this point, Young testified, "If Mr.Clifford hadn't been around and checked the oil, and himbeing the shop foreman, I would have, but he had alreadyadvised me to take it onto Atlanta." Clifford did proceedtoAtlanta and upon arrival noted on the shop card: "Idon't believe this transmission will stay in bus muchlonger.Try it out." As indicated hereinafter, thetransmission was replaced a few days later.C. Additional Facts; Conclusionsas toBussey'sDischargeWilmer S. Dixon, the supervisor of drivers at theAtlanta station, testified that it was he whorecommendedthat Bussey be discharged. Dixon's reasons for reaching adecisiontomake this recommendation were given by himas follows:Dixon said that he received the reports ofAugust 29 and October 31 concerning Bussey whichShipman, Sr., had sent to the Atlanta office. He testifiedthat after receiving the latter report he checked Bussey'sfile and ascertained "that he had one account of speedingon the New Jersey turnpike. 116 Dixon said that hethereupon decided to check Bussey's record with theGeorgia State Highway Patrol. He testified that he madethis check about 2 or 4 days after receipt of Shipman'sOctober 31 report. It is undisputed that the records of theHighway Patrol reflected that Bussey had received finesvarying from $10 to $25 for four speeding offenses, thesehaving occurred one each in 1960, 1965, 1966 and thelatest in July 1967. In addition, the records reflected thathis chauffeur's license from the State of Georgia wassuspended for 1 month beginning on January 17, 1966.Bussey admittedly drove a bus for the Respondent duringthisperiodwithout reporting the suspension to theCompany.'Dixon testified that on November 13 or 14 he wasadvised by E. C. Shipman, the foreman of the repair andparts shop in Atlanta, that the transmissioninBus 196had been burned up and that Bussey had driven it withoutoil.'Dixon testified that as soon as he received this reporthe took Bussey's file to the office and "discussedeverything" with President A C. Shipman. He said, "Irecommenddischarging him, which Mr. Shipman okayedit."While still in the office of the president, Dixontelephoned Shipman, Sr., in Augusta and instructed himthat Bussey be discharged.Iturnnow to my conclusions. Considering first thematter of company knowledge, it has heretofore beennoted that thereisanabsence of direct evidence to showthat the Companywas awareof Bussey's signing a unioncard or that he espoused the Union's cause to otheremployees. However, there is evidence which establishes,as I find, that Respondent in fact knew or at leastsuspected that Bussey was a pro-union adherent. This isshown by (1) the statement by Shipman, Sr., to Bussey onAugust 1, in the context of the entire conversation, that hewishedBusseywould change his mind, and (2) thestatement of Shipman, Sr., on August 3, the day of theelection, that he wished Bussey and other employeeswould have spoken to his brother in Atlanta before"takinga step as you are taking today." Furtherindicative of Respondent's knowledge or suspicion thatBussey testified that this occurred in 1962 and that he was questionedabout it at the time.'Although Bussey retained a South Carolina driver's license at this time,quite obviously this would not eliminate the requirement that he also havea Georgia chauffeur's license while driving a bus in Georgia.E.C. Shipman (who did not testify at the hearing) is the son ofPresidentA C. Shipman SOUTHEASTERN STAGES, INC.589Busseywas a pro-union adherent was Shipman, Sr.'sstatement to Bussey on August 1 that he would have to bea perfect driver if the Union won the election andShipman's threat to Brumbeloe shortly after the electionthat he was going to "get Bussey."Upon the entire record, I am persuaded and find thatRespondent gavemeaning toits threat to "get Bussey" bydischarging him and that this action was taken for thepurposeofdiscouragingfurtherunionactivityandmembership among its employees, In reaching thisconclusion, I first of all think it more than coincidencethat Shipman, Sr., would take it upon himself to conducta personal check of Bussey's driving on August 29 andagainon October 31. Aside from any checks made bycompany personnel, Respondent has a policy of checkingitsdrivers through an outside agency which employs itsown checkers. It appears that thisis itsnormal and usualpracticewhenmaking any such checks.' AlthoughShipman, Sr., testified that he also checked drivers as totheirmethod of driving, he testified that he did this onlyon those occasions "just when its my convenience, and Ithink a driver-I get any report a driver driving,anythingother thancareful. I make a check on him "(Emphasis supplied.) Significantly, Smith did not give anysuch reason for checking Bussey within 3 weeks after theelection, nor did he offer any other explanation therefor.Further,inviewof the unusual precautions whichShipman, Sr., took in checking Bussey for the second timeon October 31, the evidence strongly suggests that he wasindeed attempting to build up a record against thisemployee.AsRespondentwitnessCliffordtestified,Shipman, who was not familiar with driving a truck, hadhim (Clifford) drive the truck to follow Bussey in order toavoid detection. From Clifford's testimony it is clear thatthis was a mostunusualprocedure.10Upon receiving the reports concerning Bussey fromShipman, Sr., Dixon went to the Georgia State Patrolwhere he was furnished with Bussey's record of trafficviolations."AlthoughBusseywasnotdischargedimmediately upon receipt of this information, Dixon'sletter toBussey asserts that this was a factor in hisdischarge. The most serious infraction by Bussey was hisfailure to report to the Respondent that his Georgiachauffeur's license was suspended for 1 month in January1966.However, Bussey was not the only driver who wasguilty of this infraction, for subsequent to his check onBussey,Dixon wrote to the Georgia State Patrol andasked for the traffic reports of Respondent's other drivers.He was then apprized that two other drivers had drivenwhile theirGeorgia chauffeur's licensewereundersuspension.These'employeeswerenotterminated,althoughDixon said that he issued each a letter ofwarning.' z As to various other traffic violations, such asspeeding,Dixonconcededthat"numerous"otherRespondent drivers received tickets or summons for suchoffenses.While testifying that "their record wasn't nothinglikeBussey'srecord"theRespondentofferednodocumentary evidence, as it did in the case of Bussey, to'As Dixon testified, "As far as the checker,Iknow the man that is headof the [outside]company.I call the Companyand tell them to put achecker on a certain bus leavingAtlanta, and he may go toCharleston.Actually, I don'tknow who the driver isor anything about him.""Whenasked if there was any particular reason why he checked Busseyon October31, Shipman, Sr , replied, "No, sir, no other than a routinecheck."Clearly, thecircumstances related abovereflect thatwas not just a"routine check."Further,I think it strange that Shipman,Sr., didnot warn or talk toBussey about the deficiencies noted inhis August 29 report.substantiate this testimony. In the absence of suchevidence, which surely was available to the Respondent,thereisno real basisfor affording a comparison ofBussey's record with that of Respondent's other drivers.Accordingly, I am constrained to give little weight toDixon's conclusionary testimony as aforesaid.From the testimony of Dixon as previously related, it isclearthat Respondent utilized the transmission incident asthe asserted basis for the discharge of Bussey. Thus,Dixon testified that he initiated steps to discharge Busseywhen advised by Edwin Shipman, the shop foreman, thatthe transmission in the bus driven by Bussey had beenburned up and that Bussey "ran it without oil" Uponconsiderationoftheprecipitousmanner in whichRespondent thus discharged Bussey, I am convinced thatthis incident was in fact utilized as a pretext to get rid ofBussey,but was not the true motivation therefor. As tomy basis for this conclusion, some further facts are herein order. It is undisputed that the actual work of replacingthe transmission in the bus was performed by E. P.Milligan, theassistantshop foreman in Atlanta. Milligantestified that the damage to the transmission had beencaused from a lack of oil. He said that he checked thetransmissionand ascertained the damage only because henoted the notation of driver Young on the bus shop cardtotheeffectthatsomethingwas wrong with thetransmission.Milligan did not talk to Bussey or Youngbut merely reported to Shop Foreman E. C. Shipman thatthe transmission was burned out due to lack of oil.Significantly,E.C. Shipman was not called upon totestify by the Respondent, the record consisting only ofthe aforementioned testimony by Dixon as to the reporthe received from E. C. Shipman which led to hisdecisionto terminate Bussey. I do not doubt but that E. C.Shipman ascertained from the shop card that Busseyadded 12 quarts of oil.' 3 This, however, was hardly a basisfor concluding that Bussey was responsible for the damageto the transmission. In fact, other than the notation on theshop card, the record does not reflect that Respondentmade any investigation to determine the cause of thedamage orwho in fact was responsible therefor. I do note,however, that Respondent asserts in its brief that E. C.Shipman checked with Clifford in Augusta concerning thematter andin so doingpoints to the following testimonyof Clifford:"As previously shown, the August 29 report was in the form of amemorandum whereas theOctober 31 reportwas in the formof a letter toA C. Shipmanfrom Shipman,SrWhen askedto explainthe differentnature of these reports, Shipman, Sr , testified,"Well, I think thereason isthere, anything minor I just drop a note takenfrom him, put it in his file,but if it's a serious nature, then I go into itfurther, you know.""These employeeswere Harvey Smith,Jr., and Bobby Holmes. Afterreceiving the warnings,these employees made a furthercheck with theGeorgia StatePatrol.Smith subsequentlyfurnishedDixon with a letterfromthe patrolreflectingthat he hadbeen suspendedfor 3 days ratherthan for 2monthsHolmes later furnishedDixon with a letter from thepatrol reflectingthat the revocationof his licensehad been m error.Nevertheless,itisclearthatRespondent'saction in warning theseemployeeswas taken on the information initially furnisheditby theGeorgia State Patrol and priorto the corrections with which it wassubsequently furnishedRespondent also pointsout that itknew Smithto be active m the Unionbut that it did not dischargehim for thisoffenseHowever, it is wellsettled thatthe retention of some union adherentsdoes not exculpate it fordiscrimination against others.N.L.R.B. vW C. Nabors Company,196F 2d 272, 276 (C.A. 5)."Milligan testifiedthat E C Shipmanwas presentwhen he made a testto determine whether the oil light was operativeafter thenew transmissionwas installed. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ.Mr. Clifford, after November 12th, did you havean occasion to again talk to Mr. Bussey about thistransmission incident?A. Yes. Mr. Shipman called me and/or told me thathe wanted me to ask Bussey how far he drove that busafter that red light came on.Q.When was this, do you recall?A.Well, I went over there, it was either the first orsecond day after this occurred, I went over to thestation and saw Mr. Bussey over there. It was late inthe evening, and I just asked him, and he says, youknow, how far he drove after the light came on? Hesaid,well, I was coming into St. George and as Iapproached the traffic light, said, I got a green lightand the light came on and I pushed it out of gear andcoasted to the station, which was a distance of aboutthe length of a football field; oh, about a hundredyardsHowever, from the above testimony, including thatwhich preceded it, I am not at all sure whether Cliffordwas referring to E. C. Shipman or to his immediatesuperior in Augusta, Shipman, Sr.14 As indicated, E. C.Shipman did not testify. But assumingarguendothatCliffordwas in fact referring to E. C. Shipman in hisabove testimony, Clifford did not say that he subsequentlyconveyed the result of this discussion to E. C. Shipman.Moreover, even if he did, there is nothing he learned fromBussey in the purported conversation that wouldreasonably reflect that Bussey was negligent or that hedrove the bus at any length without oil. Indeed, it wasdriver Young who relieved Bussey at Augusta and notedon the shop card that there was some trouble with thetransmission. If Respondent was truly interested in fixingthe responsibility, why then did it not check with Young?Further, Young testified that he had trouble shifting gearswithin a block of leaving the Augusta terminal on his waytoAtlanta, yet he did not turn back. From what therecord discloses, I think it reasonable to believe thatYoung was more responsible for any negligible damage tothe transmission than Bussey.In short, and in view of all the foregoing, I amconvinced and find that Respondent, without havingconducted any investigation as to the responsiblity (orlack thereof) for the damage to the transmission, seizedupon this incident to rid itself of BusseyWhen this iscoupled with Shipman, Sr.'s threat that the employeeswould have to be "perfect drivers" if the Union won theelection, his threat that he intended to get rid of Bussey,and the heretofore described unusual circumstances of histrailingBussey following the election, it becomes furtherevident, and I find, that Respondent's discharge of Busseywas motivated principally by his known or suspectedunionactivityand that Respondent thereby violatedSection 8(a)(3) and (1) of the Act.15D. The Discharge of Paul HammockPaul Hammock was employed as a bus driver out oftheAugusta terminal from August 6, 1943, toApril 27,1968.His dischargeby theRespondent on the latter dateisalleged to have been in violation of Section 8(a)(3) of"Bussey testified that he did not have any recollectionof any suchdiscussion withClifford."The more existenceof a lawfulcause willnot justifya discharge if themotivating,dominant,or substantial reasonbehindthe discharge is adiscriminatoryone.N L.R B V.LonghornTransfer Service, Inc,346 F 2d1003, 1006(C.A5);N.L.K.B v.SymonsMfg., Co.,328 F 2d 835 (C.A.7),N L R.B. v. Lexington ChairCo.,361 F 2d 283, 295 (C.A. 6).the Act.Hammock signed a union authorization card and spoketootherdrivers in favor of the Union during theorganizational campaign.He testified that he had aconversationwith Shipman, Sr. concerning the Unionseveral weeks before the election which went as follows.Well,Mr. Shipman asked me about the Union; what Ithought of it? And I just told him we needed morepension money.We needed a better pension plan. Weneeded' more fringe beneifts . . . . He just asked how Ifelt about it. I don't remember my answer I gave him. Igave him something, I couldn't say exactly what it was.Hammock impressedme as an honest witness.Although Shipman, Sr., testified that he never askedHammock how he felt about the Union, I creditHammock's testimony as set forth above. J. W. Hughes ischairman of the board of directors of the RespondentCompany.AlthoughHughes lives in Atlanta, it isundisputed that about a week or two before the electionhe came to Augusta at which time he had a talk withHammock. Hammock testified that on this occasion bewas at home when he received a telephone call in themorning from Hughes asking him to come down to thegarage.Hammock said that he came down in the earlypart of the afternoon, that Hughes then called him over tothemiddle of the garage outside the presence of otheremployees, and that the following conversation took place.He just asked me if I was going along with thecompany on this union. I said that's up to me, but Ithink we needed better pension; we needed more fringebenefits, and we have got two supervisors we don't need.He told me that they were working on a pensionplan and had been working on it for several months, butother than that, that's about what it amounted to.Hughes testified that the above conversation beganwhen Hammock came up to him in the garage and said,"You're not down here checking up on me; you knowdamn well I'm for the Company." Hughes said he thenasked Hammock, "Paul, what's wrong. As I understand ita lot of these boys are talkingunion.I said, what's wrongwith Southeastern Stages? I'd like to know. If we are notoperating as we should and treating our employees like weshould, we'd like, to know what the complaint would be."Hughes said that Hammock then raised complaints abouttheCompany's retirement plan and that he alsocomplained about Supervisor Dixon. I credit Hammock'sversion of this conversation. Conceding that he telephonedHammock at home on this occasion, Hughes testified thathe did so "more or less to pass the time of day with him."Although first also conceding that he asked Hammock tocome down, he then changed this by stating thatHammock asked where he was calling from and then saidthat he would be right down. I have no hesitation increditingHammock that he did not volunteer to comedown, but that he was asked to do so by Hughes. Asidefrom my observation of the witnesses, I can hardly believethat the chairman of the board of directors would comefrom Atlanta to Augusta a week before the election andgo to the bother of calling an employee at home just topass the time of day.Aside from an accident which occurred on April 22,1967,which Respondent asserts was the reason for hisdischarge,Hammock's record while employed with theRespondent was as follows: He was suspended for 1 weekinApril 1960, this due to an accident in which he wasinvolved.Also because of an accident, he was suspendedagain for 2 days in October 1960. In October 1963, he SOUTHEASTERN STAGES, INC.591was suspended for 3 weeks for drinking In September1967, Hammock received a verbal warning from Shipman,Sr.. for violating a company rule which prohibits driversfrom smoking while driving.OnMarch 3, 1968,Respondent received a report from an outside checkingagency that Hammock had again violated the no smokingrule.However, he did not receive any reprimand on thislatter occasion.Notwithstandingtheforegoing,however,itisnoteworthythatseveraldaysafterhisdischargeHammock received a safety award of $37.50 (asalternative for a U.S. Savings bond)and also an18-yearsafety pin.While the record is not exactly clear as to thecriteriafor the safety award, it appears that this isawarded at yearly intervals to drivers who are notinvolved in chargeable accidents during the year. It isundisputed that Hammock's last award was earned priorto his discharge and was due him on April 10, 1958. As tothe 18-year safety pin, thisisgivento drivers who havedriven a total of 18 years without a chargeable accident,but this need not be for -18 consecutive years. ConcerningHammock's 24 years of employment up to the time of theaccident which occurred on April 22, 1967, Respondent'sview of his record, as stated in its brief, is that "Such arecord is not too bad, but neither is it very outstanding."There is no dispute as to the accident in whichHammock became involved on April 22, 1968, the factsconcerning which were conceded by Hammock. At thetime in question, Hammock was driving a bus behind anautomobile driven by a lady driver when a school busapproached from the opposite direction. The school busstopped and so did the lady driver. Hammock, however,was unable to stop his busin time andcollided with therear of thepassengercar driven by the lady ahead of him.Although Hammock claimed that the school bus stoppedsuddenlyandwithoutwarning, it is obvious thatHammock either followed the passenger vehicle tooclosely and/or did not have his bus under control, else hewould not have struck the vehicle ahead of him. AndwhileHammock testified that there was very littledamage, he conceded that there was "a dent in herbumper and a dent in my bumper."Hammock reported the aboveaccidentin accordancewith company rules. By letter dated April 24, 1968, anattorneyrepresentingtheladydriveradvisedtheRespondent that he was being retained by her and wouldfile a claim for personal injury and propertydamage.On the evening after the accident, April 22, Hammockreceived a telephone call from Shipman, Sr., advising that,pursuant to instructions from Dixon, he was not to go outon another run until further word was received from theAtlanta office. On April 27, 1968, Hammock was calledto the office in Augusta and was advised by Shipman, Sr.,that he was being terminated. At this time Shipman, Sr.,showed him a letter he received from A. C. Shipmanwhich stated that his record had been reviewed and thathe was to be discharged because of the April 22 accidentwhich involved a school bus.16-Dixon,who was responsible for thedecisiontoterminateHammock, testified that this action was takenbecause the Company regarded any chargeable accidentsinvolvingaschoolbusasaveryseriousoffense.Concerning the accident of April 22, Dixon testified, "if"This lettercontained instructions that Hammock,be discharged andstated,inter alia."His record shows that he has had other rear-endcollisions,but this recent rear-end collision is particularly bad on accountof the involvement."the car hadn't been there it could have been a kid crossingthe road."Thus the facts, as I find them, with respect to the entirecircumstancesofHammock's discharge.While thecircumstances here might indicate that Respondent actedunreasonably or unfairly in terminating Hammock, anemployee who had been with the Company for over 24years, I am unable to conclude on the basis of theevidence beforeme that this action was prompted byHammock's union activities. Although Hammock signed aunion card and spoke in favor of the union campaign,there is no evidence whatsoever that Respondent hadknowledge of any such activity. Even if it be assumed thatRespondent suspected him of being a prounion adherent,"the fact remains that Hammock's discharge did not occuruntilapproximately 9months after the representationelection.There is no claim that any union activity wastaking place at this time and I do not believe that therecord warrants a finding that Respondent harbored anyanimosity toward this employee because of any unionactivity for this length of time. In addition, and while IhavediscreditedcertaintestimonyofRespondentwitnesses, I am unable to conclude that Respondent doesnot view an accident involving a school bus (where ashere, its driver was quite apparently at fault) as a majoroffense 11Accordingly, and while the case is not abovesuspicion, I conclude and find that the General Counselhas not sustained his burden of proof that Hammock wasalsoavictimofdiscrimination.Itisthereforerecomiisended that the 8(a)(1) and (3) allegation as to thisemployee be dismissed."E. Interference,Restraint,and CoercionInadditiontocontemporaneousconductwhichoccurred in connection with the discharges as heretoforedescribed, the evidence discloses the following:In about the first part of January 1967, Dixon askeddriverCharles Brumbeloe if anyone had been talkingunion to him. When Brumbeloe replied in the affirmative,Dixon asked him who it was. Brumbeloe answered that ithad been some Greyhound drivers. Dixon then asked if ithad been any of Respondent's employees and Brumbeloeresponded that they were not involved.'"Robert C. Shelton, employed as a driver with theRespondent from November 1965 to September 1967,testified that about 5 weeks before the election C. A.Clifford asked him what he thought about the Union.Shelton said he told Clifford that this was a matter foreach individual to decide. According to Shelton, Cliffordthereupon stated that he was against the Union and could"This could be arguable from the fact that Chairman Hughes went tothe length of callingHammock to the stationto discussthe Union withhim a weekor two before theelection.On the other hand, Hammocktestified thathe did nottellHughes or any other supervisor that he was"for the union.""There is noevidencethat other drivers were involved insimilaraccidentsand yet wereretained."I do not deem it necessary to discusstestimony relative toHammock'swithdrawing a charge as a conditionto receivinghis pensionThe GeneralCounseldoes not allegethatRespondentthereby violated Sec 8(a)(4) ofthe Act. Further,since all this occurredafterHammock's discharge, thistestimony doesnot shedany light as to the motivationfor his termination''The credited testimony of Brumbeloe. Dixon testified merely that hecould not recall havinga discussion with Brumbeloein January 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot see any reason why the drivers would need a union.',As noted earlier, Respondent takes the position thatShelton is not a supervisor within the meaning of the Act.Although Shelton is the only mechanic employed atRespondent's location, it is undisputed that he takes overthe duties of Shipman, Sr., whenever the latter is absent.Clifford testifiedwithout contradiction that he has noauthority to hire, discharge or discipline employees or tohandle the grievances of drivers. However, the recordreflects that in the absence of Shipman, Sr., Clifford hasauthority to grant employees time off and to, procurereplacement drivers. In view of such authority, andparticularly in view of the fact that Clifford is the onlyperson in charge when Shipman is gone, I find thatClifford is a supervisor within the meaning of Section2(11) of the Act. 22Shelton also testified that about 4-6 weeks prior to theelection Julian Strickland, Respondent's station managerinAthens, Georgia, asked him what he thought about theUnion. Testifying that he and Shelton were friends sinceWorld War II, Strickland said that he probably did askShelton how he felt about the Union.Upon the entire recordin this case,and inview of thefindings of fact heretofore made, I find and conclude thatRespondent in violation of Section 8(a)(1) of the Actinterferedwith, restrained and coerced its employees inthe exercise of rights guaranteed in Section 7 of the Actby: (1) the conduct of Shipman, Sr., in telling Bussey thatthe employees would have to be "perfect drivers" if theUnion won the election; (2) the conduct of Shipman, Sr.,context of the entire conversation which Shipman, Sr.,had with Brumbeloe; and (3) the conduct of supervisors,Shipman, Sr.,Wilmer Dixon, J.W. Hughes, C. A.Clifford,andJulianStrickland23ininterrogatingemployees as to their union sympathies and desires.24"Clifford concededdiscussingthe Unionwith Sheltonbut said that henever asked Shelton whether he was for or against theUnion.Otherwisehe did not elaborate I credit the testimonyof Sheltonas set forth above.'=Inasmuchas 22drivers areemployed out of the Augustaterminal, Ifind it difficult to believe that Respondent would leave someone withoutmore than routineauthoritytoact in the absenceof Shipman, SrAlthoughnot in itself of controlling weight, I think it of some significancethatShipman, Sr.,requestedClifford toaccompany him when he trailedthe busdriven by Bussey on October31, 1967 Cliffordalso signed theletter ofOctober 31reporting this matter to PresidentA. C. Shipman."Were thisan isolated case of interrogation of Respondent's employees,Iwould not view Strickland's conduct in itself asviolative of the Act.24OnAugust28, 1967,theRegional Director approved a SettlementAgreement signedby the partiesand on November3,1967, notifiedRespondent that the case was closed upon compliance.On June 11, 1968,theRegionalDirector notifiedRespondent that his approval of thesettlement agreement was withdrawn.The Respondentrecognizes that thematters covered by the settlement agreement are admissable as backgroundevidence in support of the alleged 8(a)(3) violations.However, pointing out(and correctlyso) that theindependent violationsof Sec 8(a)(1) alleged inthe instant complaint are the same asthose coveredin the settlementagreement,Respondent contends that the settlement agreement bars thelitigationof presettlement conduct andthat thereisno justification forfurther remedial relief as to the said 8(a)(l) allegations.Iwould agree withRespondent that no further relief would be in orderif there proved to beno merit toany of the 8(a)(3) violations.However, since there is merit toBussey's case and since hisdiscriminatorydischarge arose out of thesamesituationinwhich the presettlement 8(a)(l) violations occurred, I thinkfurther 8(a)(l) relief iswarranted.Moreover,the discrimination againstBussey was violative of Sec 8(a)(l) as well as Sec.8(a)(3) of the Act. CfNorthernCaliforniaDistrictCouncil,etat(Joseph'sLandscapingCompany),154NLRB, 1384 fn1,andMohasco Industries,Inc. (LaurensPark Mill),172 NLRB No 237, fn. 1.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with its operations setforth in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices within the meaning of Section8(a)(1)and(3)of the Act,itwillrecommend thatRespondent cease and desist therefrom and take certainaffirmative action- designed to effectuate the policies of theAct.Itwillbe recommended that Respondent offer toMaurice N. Bussey immediate and full reinstatement tohis former or substantially equivalent position,withoutprejudice to his seniority and other rights and privileges,and make him whole for any loss'of earnings he may havesuffered by reason of the unlawful discrimination againsthim, by payment to him of a sum of money equal to thatwhich he normally would have earned, absent saiddiscrimination,from the date of his discharge to the dateof an offer of reinstatement,less his net earnings'duringsaid period.Backpay shall be computed in the mannerprescribedby theBoard in F.WWoolworth Co.,90NLRB289, and with interest thereon as prescribed inIsisPlumbing&Heating Co.,138 NLRB 716.CONCLUSIONS OF LAW1.TheRespondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.TheUnion is a labor organization within themeaning of Section 2(5) of the Act.3.By dischargingMauriceN.Bussey,therebydiscriminating in regard to his hire and tenure ofemployment, in order to discourage membership in andactivityon behalf of the Union, the Respondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(3) of the Act.4.By threatening employees with reprisals because oftheir union activities and by coercively interrogating themas to their union sympathies and desires, the Respondenthas engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.6.Respondent's discharge of Paul Hammock was notin violation of Section 8(a)(3) and (1) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and pursuant to Section 10(c) of theAct, it is recommended that Respondent SoutheasternStages, Inc., its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Interferingwith,restraining,and coercing itsemployees by unlawfully interrogating them with respectt SOUTHEASTERN STAGES,to their union sympathies and desires and threateningthem with reprisals because of their union activities.(b)Discouraging membership in Union Local Division1493,Amalgamated Transit Union, AFL-CIO-CLC, orany other labor organization, by discharging employees ordiscriminating against them in any other manner in regardto their hire or tenure of. employment or any term orcondition of employment.(c)Inany like or related manner interfering with,restraining, or coercing employees in the exercise of theirright to self-organization, to form labor organizations, tojoin or assist the Union, or any other labor organization,tobargain collectively through representatives of theirown choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities.2.Take the following affirmative action which I findnecessary to effectuate the policies of the Act:(a)Offer toMaurice N. Bussey immediate and fullreinstatement to this former or substantially equivalentemployment and make him whole for any loss of pay hemay have suffered as a result of the discrimination againsthim, in the manner set forth in the section of this Decisionentitled "The Remedy."(b)Notify Maurice N. Bussey if presently serving in theArmed Forces of the United States of his right to fullreinstatement upon application in accordance with theSelective Service Act, as amended, after discharge fromthe Armed Forces.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to ascertain any backpay due under theterms of this Recommended Order.(d)Post at its terminals in Augusta, Georgia, andAtlanta,Georgia, copies of the attached notice marked"Appendix."25 Copies of said notice, to be furnished bytheRegional Director for Region 10, shall, after beingduly signed by a representative of the Respondent, beposted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 10, inwriting,within 20 days of receipt of this Decision, whatsteps the Respondent has taken to comply therewith 26(f) It is recommended that the complaint's allegationchargingRespondent with having committed an unfair"In the event that this Recommended Order is adopted by the Board,the words"A Decision and Order"shall be substituted for the words "ARecommended Order Of A Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order."'In the eventthat thisRecommended Order is adopted by the Board,this provision shall be modified to read:"Notify said Regional Director, inwriting,within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith."INC.593labor practice by its termination of Paul Hammock bedismissed.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT ask our employees any questionsabout their union sympathies or activities.WE WILL NOT threaten to discharge any employeebecause he has engaged in union activity.WE WILL NOT tell our employees that they will havetobeperfectemployees in the event a labororganization wins an election.WE WILL NOT discourage membership in or activitieson behalf of Union Local Division 1493, AmalgamatedTransitUnion,AFL-CIO-CLC, or any other labororganization, by discriminating in regard to the hireand tenure of employment of any of our employeesbecause of their concerted or union activities.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their rights to self-organization, to form labororganizations, or to join or assist the above-namedunion or any other labor organization, to bargaincollectivelythroughrepresentativesoftheirownchoosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities.WE WILL offer immediate and full reinstatement toMauriceN.Bussey to his former or substantiallyequivalent position, without prejudice to his 'seniority orother rights and privileges, and make him whole forany loss of earnings he may have suffered because ofthe discrimination against him.SOUTHEASTERN STAGES,INC.(Employer)DatedBy(Representative)(Title)Note:We will notify the above-named employee ifpresently serving in the Armed Forces of the UnitedStates of his right to full reinstatement upon applicationinaccordance with the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 730 PeachtreeStreet,NE.,Atlanta,Georgia30308,Telephone404-526-5741.